Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161983                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161983
                                                                    COA: 353663
                                                                    Oakland CC: 2003-189994-FC
  JAMES EDWARD TERRY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 20, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals to address: (1) whether
  the Oakland Circuit Court had statutory authority under MCL 769.1k to issue the August
  28, 2018 amended order to remit prisoner funds; and (2) if so, whether setting the amount
  of attorney fees several years after sentencing violates due process. People v Jackson, 483
  Mich 271, 292 (2009).

         On remand, while retaining jurisdiction, the Court of Appeals shall remand this case
  to the Oakland Circuit Court and direct that court to appoint counsel to represent the
  defendant in the Court of Appeals. We direct the Court of Appeals’ attention to the fact
  that we have also remanded People v Nye (Docket No. 161267) to the Court of Appeals for
  consideration of similar issues.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
           b0113
                                                                               Clerk